FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 28th day of October, 2008, by and among SILICON VALLEY BANK
(“SVB”), OXFORD FINANCE CORPORATION (“Oxford”) and MAP PHARMACEUTICALS, INC., a
Delaware corporation (“Borrower”). SVB and Oxford are sometimes individually
referred to as a “Lender”, and collectively the “Lenders.”

RECITALS

A. Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of May 2, 2008 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”). Capitalized
terms used but not defined in the Amendment shall have the meanings given to
them in the Loan Agreement.

B. Borrower and Lenders desire to amend the Loan Agreement as more fully set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Amendment to Loan Agreement.

1.1 Section 6.3(a) (Financial Statements, Reports, Certificates). Section 6.3(a)
is amended in its entirety and replaced with the following:

(a) (i) within thirty (30) days after the end of each month, company prepared
internal drafts of its balance sheet and income statement covering Borrower’s
operations during such period, represented by Borrower’s president, treasurer or
chief financial officer (each, a “Responsible Officer”) to be true and correct
to his/her knowledge; and (ii) within forty-five (45) days after the end of each
quarter, company prepared internal drafts of its cash flow statement covering
Borrower’s operations during such period, represented by Borrower’s president,
treasurer or chief financial officer (each, a “Responsible Officer”) to be true
and correct to his/her knowledge;

 

2. Limitation of Amendment.

2.1 The amendment set forth in Section 1 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver, or modification of any other term
or

 

1



--------------------------------------------------------------------------------

condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Lenders may now have or may have in the future under or in connection with
any Loan Document.

2.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

3. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

4. Effectiveness. This Amendment shall be deemed effective as of May 2, 2008
upon the due execution and delivery of this Amendment by each party hereto; and

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDERS     BORROWER SILICON VALLEY BANK     MAP PHARMACEUTICALS, INC. By:   M.
F. FORDE     By:   C. Y. CHAI Name:   Mercy Forde     Name:   Christopher Y.
Chai Title:   SPM     Title:   CFO OXFORD FINANCE CORPORATION       By:   T. A.
LEX       Name:   T. A. Lex       Title:   COO      

 

2